Citation Nr: 0513131	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for chronic fatigue 
syndrome (CFS), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from April 1971 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran appeared at a Travel Board Hearing in August 2004 
before the undersigned Acting Veterans Law Judge.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The claim file reflects submissions of the 
veteran which assert that his service-connected CFS renders 
him unemployable as it relates to a position which pays more 
than minimum wage.  The veteran renewed this assertion at the 
Travel Board Hearing.  The Board considers the veteran's 
assertions as a claim for TDIU.  Thus, this matter is 
referred to the RO for appropriate development and action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran related at his August 2004 hearing that his 
symptoms had increased in severity since his last examination 
in September 2001.  He also related that the VA provider who 
examined him was totally unfamiliar with CFS, and he 
requested that he be examined by a physician who is familiar 
with and has experience treating CFS.

VA's duty to assist includes the provision of a VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the 
veteran's credible testimony as to the increased severity of 
his symptoms, an examination to determine the current 
severity of his disability is indicated.  The veteran related 
that he receives regular treatment at the VA facility in 
Richmond, but the Board notes no VA treatment records in the 
claims file.

The veteran also related that he has applied to the Social 
Security Administration (SSA) for disability benefits as a 
result of his CFS and other service-connected disabilities.  
Once VA is put on notice that the veteran is in receipt of 
such benefits, or has applied for them, the VA has a duty to 
obtain any records generated by SSA.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain any VA 
treatment records extant related to the 
veteran's CFS and associate them with 
the claim file.

2.  The AOJ should obtain from the SSA 
any existing records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After the above is complete, 
regardless of whether any records are 
obtained, the AOJ should schedule the 
veteran for an appropriate 
examination(s) by an appropriate 
examiner(s) to determine the current 
severity of his CFS.  In this regard, 
commentary should be made regarding the 
extent, if any, that the veteran's CFS 
results in a restriction of routine 
daily activities (please express the 
extent of restriction in a percentage 
value of pre-illness level, if 
possible).  In addition, does CFS result 
in periods of incapacitation?  If so, to 
what extent (please express such value 
in numbers of days, if possible)?  All 
indicated diagnostic tests should be 
conducted.  In addition, the claims 
folder should be forwarded to the 
examiner for review in conjunction with 
the examination. 

4.  After all of the above is completed, 
the AOJ shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

